180 F.2d 751
50-1 USTC  P 9261
JOAN CAROL CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 167, Docket 21534.
United States Court of Appeals, Second Circuit.
Argued April 5, 1950.Decided April 5, 1950.

Harry Silverson, New York City, for petitioner.
Francis w. Sams, Chas. Oliphant, and Theron L. Caudle, Washington, D.C., for respondent.
Before Augustus N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Order, 13 T.C. 83, reversed in open court on authority of Aramo-Stiftung v. Commissioner, 2 Cir., 172 F.2d 896.